Mr. Justice Moore
delivered the opinion of the Court.
Plaintiff in error, to whom we will refer by name <or as the defendant, was found guilty by a jury of the crime of robbery and assault with intent to commit the crime of rape. His motion for new trial was denied and judgment was entered imposing consecutive sentences of seven to fourteen years on each count.
Aragon seeks reversal of the judgment and the main thrust of his argument is that there was insufficient *57evidence offered in support of either count to warrant submission of the case to the jury.
We have read the transcript of the evidence and find abundant support therein for the verdicts returned by the jury. The arguments advanced by defendant do not have the slightest support in the record. His guilt, on each of the counts was established by overwhelming competent evidence. It would indeed have been a gross miscarriage of justice if an acquittal had resulted upon the trial.
It is argued that the court erred in giving instruction No. 6 which defined the crime of rape. This argument is without merit. The instruction was entirely proper under the evidence before the jury. The contention that the district attorney was guilty of misconduct in the-presence of the jury by asking a question of defendant on cross-examination which should not have been asked, does not warrant reversal of the judgment. The trial court, out of an abundance of caution, sustained the objection to the question and promptly instructed the jury to disregard it. Assuming arguendo that the question was improper it is inconceivable that it could have prejudiced the defendant. He had a fair trial; convincing evidence established his guilt.
The judgment is affirmed.